 Case 2:20-cv-00568-SRC Document 16 Filed 02/09/21 Page 1 of 9 PageID: 1361




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 :
BROOKE STIBGEN,                                  :          Civil Action No. 20-568 (SRC)
                                                 :
                                      Plaintiff, :
                                                 :                      OPINION
                        v.                       :
                                                 :
COMMISSIONER OF                                  :
SOCIAL SECURITY,                                 :
                                     Defendant. :
                                                 :
                                                 :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Brooke Stibgen

(“Plaintiff”) of the final decision of the Commissioner of Social Security (“Commissioner”)

determining that she was not disabled under the Social Security Act (the “Act”). This Court

exercises jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of

the parties without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s

decision will be affirmed.

        In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning February 26, 2015. A hearing was held before ALJ Nancy

Lisewski (the “ALJ”) on June 11, 2019, and the ALJ issued an unfavorable decision on July 18,

2019. Plaintiff sought review of the decision from the Appeals Council. After the Appeals

Council denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s

final decision, and Plaintiff filed this appeal.

                                                   1
 Case 2:20-cv-00568-SRC Document 16 Filed 02/09/21 Page 2 of 9 PageID: 1362




       In the decision of July 18, 2019, the ALJ found that, at step three, Plaintiff did not meet

or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform light work, with certain exertional and non-exertional limitations.

At step four, the ALJ also found that this residual functional capacity was not sufficient to allow

Plaintiff to perform any of her past relevant work. At step five, the ALJ determined, based on

the testimony of a vocational expert, that there are other jobs existing in significant numbers in

the national economy which the claimant can perform, consistent with her medical impairments,

age, education, past work experience, and residual functional capacity. The ALJ concluded that

Plaintiff had not been disabled within the meaning of the Act.

       On appeal, Plaintiff argues that the Commissioner’s decision should be reversed and the

case remanded on three grounds: 1) at step four, the ALJ erred in considering Plaintiff’s

subjective reports of pain, and the residual functional capacity determination (“RFC”) is not

supported by the evidence of record; 2) the step five determination is not supported by

substantial evidence; and 3) the Appeals Council erred.

       Plaintiff’s two arguments about errors in the determination of the RFC at step four suffer

from two principal defects: 1) they fail to deal with the issue of the burden of proof at the first

four steps of the sequential evaluation process; and 2) they fail to deal with the harmless error

doctrine. As to the burden of proof, Plaintiff bears the burden in the first four steps of the

analysis of demonstrating how his impairments, whether individually or in combination, amount

to a qualifying disability. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

       As to the harmless error doctrine, the Supreme Court explained its operation in a similar

procedural context in Shinseki v. Sanders, 556 U.S. 396, 409 (2009), which concerned review of


                                                  2
 Case 2:20-cv-00568-SRC Document 16 Filed 02/09/21 Page 3 of 9 PageID: 1363




a governmental agency determination. The Court stated: “the burden of showing that an error is

harmful normally falls upon the party attacking the agency’s determination.” Id. In such a

case, “the claimant has the ‘burden’ of showing that an error was harmful.” Id. at 410.

        Plaintiff thus bears the burden, on appeal, of showing not merely that the Commissioner

erred, but also that the error was harmful. At the first four steps, this requires that Plaintiff also

show that, but for the error, she might have proven her disability. In other words, when

appealing a decision at the first four steps, if Plaintiff cannot articulate the basis for a decision in

her favor, based on the existing record, she is quite unlikely to show that an error was harmful.

It is not enough to show the presence of an error. Pursuant to Shinseki, Plaintiff bears the

burden of proving that she was harmed by this error. Plaintiff’s brief, however, fails to

recognize this. Instead of demonstrating that any alleged error was material and prejudicial,

Plaintiff argues only that the ALJ erred. At step four, Plaintiff bears the burden of proof of

disability; on appeal, Shinseki requires, additionally, that Plaintiff show that an error was

harmful. None of Plaintiff’s arguments are even directed to satisfying the requirements of

Shinseki. Since Plaintiff, on appeal, must demonstrate that an error was harmful, but has failed

to do so, the Court concludes that Plaintiff has not satisfied the requirements of Shinseki.

        Plaintiff first argues that, at step four, the ALJ failed to properly consider Plaintiff’s

subjective complaints of pain. Plaintiff contends that the ALJ did not sufficiently consider the

objective medical findings that are consistent with Plaintiff’s complaints of pain, nor did the ALJ

sufficiently consider the limiting functional effects of pain. The ALJ refers to Plaintiff’s

complaints of pain at numerous points in the discussion of the evidence at step four. The ALJ

considered Plaintiff’s statements about her symptoms, including her reports of pain, and made


                                                   3
 Case 2:20-cv-00568-SRC Document 16 Filed 02/09/21 Page 4 of 9 PageID: 1364




these summary statements:

       After careful consideration of the evidence, the undersigned finds that the
       claimant's medically determinable impairments could reasonably be expected to
       cause the alleged symptoms; however, the claimant’s statements concerning the
       intensity, persistence and limiting effects of these symptoms are not entirely
       consistent with the medical evidence and other evidence in the record for the
       reasons explained in this decision.

       As for the claimant' s statements about the intensity, persistence, and limiting
       effects of his or her symptoms, they are inconsistent with the totality of the
       medical record.

(Tr. 25.) Thus, the decision shows that the ALJ considered Plaintiff’s complaints of pain, but

concluded that Plaintiff’s statements about the limiting effects of the pain were not entirely

consistent with the evidence of record.

       Plaintiff’s first argument, that the ALJ did not consider the objective medical findings

that are consistent with Plaintiff’s complaints of pain, is not supported by the decision. Plaintiff,

for example, cites the objective findings in various MRI reports of spinal and shoulder injuries,

but Plaintiff does not cite any that the ALJ overlooked. The ALJ discussed the findings in the

MRI reports, but concluded that neither the spinal or shoulder injuries nor the associated pain

had the limiting effect on Plaintiff’s ability to work that Plaintiff contends. The question of

what evidence supports what limitations to the ability to work is the heart of the matter at step

four, since the inquiry at that step focuses on Plaintiff’s residual functional capacity to work.

       Plaintiff also contends that the ALJ did not sufficiently consider the limiting functional

effects of her pain, and here Shinseki comes into play. The ALJ did consider the limiting

functional effects of Plaintiff’s pain, but concluded that Plaintiff’s complaints were not entirely

consistent with the evidence of record. Shinseki requires that, to prevail on appeal of the

determination at step four, Plaintiff must demonstrate both that the ALJ erred and that the error

                                                  4
 Case 2:20-cv-00568-SRC Document 16 Filed 02/09/21 Page 5 of 9 PageID: 1365




was harmful. Plaintiff here has done neither; rather, Plaintiff’s brief does not even recognize the

ALJ’s determination about the limiting effects of her pain, much less show that it was in error,

and that the error harmed her. Rather, Plaintiff devotes most of the argument in the brief on this

point to recounting the evidence of record that she believes is consistent with her subjective

complaints. This fails to focus on persuading that the ALJ’s determination was in error.

       The Third Circuit has established the following four-part test to determine the credibility

of a Social Security claimant’s subjective complaints. That test requires:

           (1) that subjective complaints of pain be seriously considered, even where not
           fully confirmed by objective medical evidence; (2) that subjective pain may
           support a claim for disability benefits and may be disabling; (3) that when
           such complaints are supported by medical evidence, they should be given
           great weight; and finally (4) that where a claimant's testimony as to pain is
           reasonably supported by medical evidence, the ALJ may not discount
           claimant’s pain without contrary medical evidence.

Ferguson v. Schweiker, 765 F.2d 31, 37 (3d Cir. 1985) (citations and quotations omitted).

Although the ALJ is required to consider the claimant’s subjective complaints, the ALJ may

reject these complaints when they are inconsistent with the objective medical evidence,

claimant’s own testimony, or other evidence in the record. Hartranft v. Apfel, 181 F.3d 358,

362 (3d Cir. 1999).

       The ALJ determined that Plaintiff’s subjective complaints are largely consistent with the

evidence, except to the extent that she concludes that they are disabling. In that regard, the ALJ

repeatedly described various specific reports of pain by Plaintiff, and then cited the medical

evidence of record that the ALJ concluded was not consistent with the reports – in particular,

pages 25 and 26 in the decision are pretty much entirely devoted to this analysis. Plaintiff

challenges none of the specifics of the ALJ’s analysis, but instead argues that, overall, it was


                                                 5
 Case 2:20-cv-00568-SRC Document 16 Filed 02/09/21 Page 6 of 9 PageID: 1366




insufficient. Plaintiff has not persuaded this Court that the ALJ erred in her consideration of

Plaintiff’s subjective complaints of pain under Third Circuit law. The ALJ’s determination that

Plaintiff’s statements about the disabling effects of her symptoms are not entirely consistent with

the evidence of record is supported by substantial evidence.

       Plaintiff next argues that the evidence of record does not support the RFC determination.

This argument suffers from many of the same problems just discussed, particularly because, once

more, Plaintiff largely only repeats the medical evidence that she believes best supports her case.

Again, this misses the point of Shinseki: Plaintiff must demonstrate both that the ALJ erred and

that the error was harmful. Again, Plaintiff here has done neither. The ALJ explained in detail

the basis for the RFC determination – page 28 in its entirety is pretty much devoted to this

explanation. Plaintiff’s brief does not address any of the specifics of the ALJ’s analysis or

reasoning; instead, she argues globally that the evidence of record does not support the RFC

determination. This fails to persuade this Court that the ALJ erred or that any error was

harmful.

       Furthermore, Plaintiff does not consider the substantial evidence standard. This Court

reviews the Commissioner’s decisions under the substantial evidence standard. This Court must

affirm the Commissioner’s decision if it is “supported by substantial evidence.” 42 U.S.C. §§

405(g), 1383(c)(3); Stunkard v. Sec’y of Health and Human Services, 841 F.2d 57, 59 (3d Cir.

1988); Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”      Richardson

v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). Substantial evidence “is more than a mere scintilla of evidence but may be less


                                                 6
 Case 2:20-cv-00568-SRC Document 16 Filed 02/09/21 Page 7 of 9 PageID: 1367




than a preponderance.”    McCrea v. Comm’r of Soc. Sec., 370 F.2d 357, 360 (3d Cir. 2004).

The reviewing court must consider the totality of the evidence and then determine whether there

is substantial evidence to support the Commissioner’s decision. See Taybron v. Harris, 667

F.2d 412, 413 (3d Cir. 1981).

       While Plaintiff claims to argue that the ALJ’s RFC determination is not supported by the

evidence of record, what she has done is not more than to point to some contrary evidence. The

ALJ reviewed this evidence, but gave other evidence greater weight. This Court cannot reweigh

the evidence:

       A federal court’s substantial-evidence review is “quite limited.” Rutherford v.
       Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). A court may not weigh the evidence
       or substitute its own findings for the Commissioner’s. Monsour Med. Ctr. v.
       Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986). [Plaintiff's] arguments amount to
       a request to reweigh the evidence and review the Commissioner's findings and
       decision de novo.

Davern v. Comm'r of Soc. Sec., 660 Fed. Appx. 169, 173-74 (3d Cir. 2016). See also Williams

v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992) (“Neither the district court nor this court is

empowered to weigh the evidence or substitute its conclusions for those of the fact-finder.”)

This Court is authorized only to review the decision under the substantial evidence standard. 42

U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as to any fact, if

supported by substantial evidence, shall be conclusive.”) Plaintiff has done no more here than

point to the evidence that is contrary to the ALJ’s conclusions and ask the Court to reweigh the

evidence.

       Next, Plaintiff argues that the step five determination is not supported by substantial

evidence. Based on a very small detail, Plaintiff argues that the vocational expert testified that

Plaintiff could not do the three jobs in the national economy that the expert cited. Plaintiff has

                                                 7
 Case 2:20-cv-00568-SRC Document 16 Filed 02/09/21 Page 8 of 9 PageID: 1368




mischaracterized the testimony, in which, at the end of the examination, the ALJ and the

vocational expert had a tangential colloquy about a hypothetical situation in which a hypothetical

worker is “constantly” unable to tolerate interaction with a supervisor. (Tr. 66-67.)

Unsurprisingly, the expert testified that such an individual could not maintain full-time

employment. (Tr. 67.) This has no relevance or application to the instant case, in which the

Commissioner determined that Plaintiff can have no more than occasional interaction with

supervisors, and the vocational expert testified that there are jobs that the hypothetical individual

with Plaintiff’s characteristics can do. (Tr. 65.) The vocational expert’s testimony about the

job prospects for an individual who is “constantly” unable to tolerate interaction with a

supervisor has no relevance to the step five determination in this case.

       Last, Plaintiff argues that the Appeals Council erred in denying Plaintiff’s appeal based

on new and material evidence. The Commissioner, in opposition, cites the Third Circuit’s

decision in Matthews v. Apfel, 239 F.3d 589, 594 (3d Cir. 2001):

       No statutory authority (the source of the district court's review) authorizes the
       court to review the Appeals Council decision to deny review. No statutory
       provision authorizes the district court to make a decision on the substantial
       evidence standard based on the new and material evidence never presented to the
       ALJ.

This Court has no authority to review the Appeals Council decision to deny review.

       The first sentence of the authorizing statutory provision, 42 U.S.C. § 405(g), states: “Any

individual, after any final decision of the Commissioner of Social Security made after a hearing

to which he was a party, irrespective of the amount in controversy, may obtain a review of such

decision by a civil action . . .” The clear language of the statute restricts the scope of judicial

review to “any final decision.” Processes of the Appeals Council are not reviewable. Only the


                                                  8
 Case 2:20-cv-00568-SRC Document 16 Filed 02/09/21 Page 9 of 9 PageID: 1369




final decision of the Commissioner of Social Security is reviewable.

       Plaintiff has failed to persuade this Court that the ALJ erred in the decision, or that

Plaintiff was harmed by any errors. This Court finds that the Commissioner’s decision is

supported by substantial evidence and is affirmed.



                                                            s/ Stanley R. Chesler
                                                         STANLEY R. CHESLER, U.S.D.J.
Dated: February 9, 2021




                                                 9
